DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0254236 (“Allen”).	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301828 (“Tachibana”).	4
IV. Allowable Subject Matter	8
V. Response to Arguments	8
Conclusion	8


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0254236 (“Allen”).
With regard to claim 29, Allen discloses the following copolymer of 1,1,1,3,3,3-hexafluoroisopropyl methacrylate (on left) and methacrylic acid (on right), which reads on the claimed polymer of option II:

    PNG
    media_image1.png
    179
    185
    media_image1.png
    Greyscale

See paragraphs [0059] and [0082].
With regard to claim 33, 
33. (Original) A composition comprising the polymer of claim 29 dispersed or dissolved in a solvent system [¶ 72: “The topcoat formulation is composed of one or more of the materials described above [i.e. the copolymers] and at least one solvent, which is preferably immiscible with the underlying photoresist material.”].


III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301828 (“Tachibana”).
With regard to claim 29, Tachibana discloses several actual examples of copolymers including a fluorine-containing monomer and a monomer that allows crosslinking.  One such example is a copolymer of 1,1,1,3,3,3-hexafluoroisopropyl methacrylate (on left) and glycidyl 

    PNG
    media_image2.png
    221
    358
    media_image2.png
    Greyscale

(See paragraph [0173].)
However, in claimed option I, 1,1,1,3,3,3-hexafluoroisopropyl methacrylate can be polymerized with monomers other than glycidyl methacrylate, including 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, methacrylic acid, and acrylic acid (reproduced below in order), each of which Tachibana teaches may also be used as the monomer that allows cross-linking (¶¶ 69-70):

    PNG
    media_image3.png
    176
    122
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    176
    136
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    96
    122
    media_image5.png
    Greyscale

Note that R01 can be a methyl group thereby making the first two monomers the methacrylates and the third monomer methacrylic acid.  In addition, R01 can be a hydrogen atom thereby making the third monomer, also, acrylic acid.  



    PNG
    media_image6.png
    238
    355
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    230
    376
    media_image7.png
    Greyscale

(See paragraphs [0174] and [0175].)
Other examples of fluorine-containing monomers for use in the copolymer include all three of the claimed options, i.e. 1,1,1,3,3,3-hexafluoroisopropyl methacrylate (supra),            3,5-bis(trifluoromethyl)styrene (reproduced below from ¶ 64 at pp. 6-7):

    PNG
    media_image8.png
    153
    172
    media_image8.png
    Greyscale

and the claimed formula shown in claim 29 (reproduced below from ¶ 68 at pp. 13-14):

    PNG
    media_image9.png
    281
    125
    media_image9.png
    Greyscale

wherein x=7, i.e. 1H,1H,2H,2H-perfluorodecyl methacrylate.
Based on produced, example two-component copolymers, P1, P2, and P3, above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a copolymer including  any of the three claimed fluorine-containing monomers polymerized with any one of the five cross-linking monomers above, i.e. glycidyl methacrylate, 2-hydroxyethyl methacrylate, hydroxypropyl methacrylate, methacrylic acid, and acrylic acid because Tachibana suggests forming copolymers from the above fluorine-containing monomers polymerized with the above cross-linking monomers. 
This is all of the features of claim 29.

With regard to claim 33, Tachibana further discloses that the copolymers are produced in a solvent, specifically PGMEA, i.e. “propylene glycol monomethyl ether acetate” or MEK, i.e. “methyl ethyl ketone” (¶¶ 45, 173, 174, 175).



IV. Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although Tachibana discloses the specifically claimed fluorine-containing monomer, i.e. 1H,1H,2H,2H-perfluorodecyl methacrylate, Tachibana does not disclose a copolymer including 1H,1H,2H,2H-perfluorodecyl methacrylate with one of the two monomers, the prior art does not reasonably teach or suggest --in the context of the claim-- the specific two copolymers 2-(methacryloyloxy)ethyl acetoacetate or 3-[(4-ethenylphenyl)methoxy]-benzaldehyde.

V. Response to Arguments
Applicant’s arguments filed 02/24/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814